[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION TO DETERMINE ARREARAGE (NO. 157.00) DATED AUGUST 2, 1990
Neither side has presented persuasive relevant case authority on the issue. In the motion to determine arrearage it is alleged that on July 18, 1990, Judge Cocco, acting sua sponte, vacated his orders and judgment of February 28, 1990 and recused himself from further hearing of or participation in this matter. Having heard no contrary testimony, if that was the situation, then it is clear that the order is as though it never spoke. Accordingly, any credit that the husband took is ordered to be paid.
There is an allegation that the husband is arrears $1,000.00. The court finds that the $1,000.00 arrearage is appropriate and he is ordered to pay that forthwith.
EDWARD R. KARAZIN, JR., JUDGE